IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KAREN E. SNIZASKI AND CHRISTINE M. : No. 143 WAL 2016
VILSACK,                           :
                                   :
                Petitioners        : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
PUBLIC SCHOOL EMPLOYEES'           :
RETIREMENT BOARD,                  :
                                   :
                Respondent         :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.